  Case 1:19-cr-00356-RDA Document 84 Filed 07/12/21 Page 1 of 4 PageID# 384




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA                    )
                                            )      Criminal Case 1:19-CR-356
                                            )
              v.                            )      Trial: July 12, 2021
                                            )
KWASHIE SENAM ZILEVU,                       )      Honorable Rossie D. Alston Jr.
                                            )
       Defendant.                           )

                          MOTION IN LIMINE TO PRECLUDE
                            “OTHER CRIMES” EVIDENCE

       The Defendant moves the Court to exclude evidence concerning certain evidence the

government intends to produce at trial.

       On July 1, 2021, the government notified defense counsel that it intended to call

Kwaku Blay in its case-in-chief to introduce evidence it believes is intrinsic to the alleged

fraud and identity theft scheme, or in the alternative, to provide notice pursuant to

404(b)(2) regarding evidence it believes as evidence of other acts of the defendant that may

be admissible to prove motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.

       The notice provided set forth the following:

•      From 2016 to 2018. Blay will testify that he and the Defendant worked together to
obtain the identity information of other people and worked in concert to obtain credit cards
and loans, and to convert said financial instruments into cash for their benefit.

•      Blay will testify regarding the means by which he and the Defendant obtained
identity information of others (e.g. cryptocurrency transactions and Dark Web purchases).

•      Blay will testify regarding the use of fraudulently obtained credit cards, including
the use of e-commerce platforms, online marketplaces and a fictitious African charity
organization created by the Defendant.

•       Blay will testify regarding the Defendant’s use of computer software programs such
as Team Viewer to further their fraudulent scheme and to perpetuate the identity theft
activities they engaged in together.
  Case 1:19-cr-00356-RDA Document 84 Filed 07/12/21 Page 2 of 4 PageID# 385




                                        DISCUSSION

       The Defendant seeks to exclude all of Blay’s anticipated testimony contained in the

government’s notice, particularly testimony about a fictitious African charity organization

created by the Defendant. The Defendant also seeks a limiting instruction on any “other

crimes” evidence allowed.

                            “EXTRINSIC” AND “INTRINSIC” ACTS

       The Fourth Circuit has drawn a distinction between “extrinsic” and “intrinsic” acts.

“[C]riminal acts are intrinsic when they are [1] inextricably intertwined or [2] both acts are

part of a single criminal episode or [3] the other acts were necessary preliminaries to the

crime charged.” United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996). Acts that are intrinsic

to the charged offense do not fall under the limitations of Rule 404(b). Even if the evidence

is intrinsic, it must still satisfy Rule 403. United States v. Basham, 561 F.3d 302, 326 (4th

Cir. 2009).

       Here, the Defendant submits the alleged bad acts contained in the notice are not

intrinsic to the charged offenses, particularly the alleged involvement with a fictitious

African charity. In the instant case, Defendant is charged with access device fraud and

aggravated identity theft.

       Any alleged involvement with an African charity is not part of the alleged criminal

episode at issue in this case such that a jury would have to know about to understand

Defendant’s conduct in the instant offenses charged. None of the conduct set forth in the

government’s 404(b) notice played a role in the alleged fraudulent conduct charged in the

Indictment and are not “necessary preliminaries to the crime charged.” Chin, at 88.
    Case 1:19-cr-00356-RDA Document 84 Filed 07/12/21 Page 3 of 4 PageID# 386




                                        RULE 403 ANALYSIS

        In the alternative, the government argues that information relating to the African

charity is relevant and necessary to establish his motive, intent, knowledge, identity, and

absence of mistake or accident.

        The Fourth Circuit has held Rule 404(b) is a rule of inclusion. See United States v.

Sanchez, 118 F.3d 192, 195 (4th Cir. 1997). However, to be admissible under Rule 404(b),

the evidence’s probative value must not be substantially outweighed by confusion or unfair

prejudice in the sense that it tends to subordinate reason to emotion in the factfinding

process. United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).1

        The proffered evidence regarding the charity is not relevant as it does not have “any

tendency to make the existence of any determinative fact more probable than it would be

absent the evidence.” United States v. Van Metre, 150 F.3d 339, 349 (4th Cir. 1998). When

determining relevance, courts must also examine how closely the prior acts relate to the

charged conduct. United States v. McBride, 676 F.3d 385, 397 (4th Cir. 2012).

        The evidence is not necessary as it is not “probative of an essential claim or an

element” in a manner not offered by “other evidence available to the government.” Queen,

at 997–98.

        Finally, the evidence should be excluded as its probative value is substantially

outweighed by the danger of unfair prejudice. The proposed 404(b) evidence regarding the

African charity (with presumably photos of starving and malnourished children) would

inflame the jury or encourage them to “draw an inference against the Defendant, based




1
 In Queen, the Fourth Circuit also noted that “additional protection against the dangers of Rule 404(b)
evidence may be provided by a limiting jury instruction, when requested by a party, explaining the
purpose for admitting evidence of prior acts. Queen, at 997.
  Case 1:19-cr-00356-RDA Document 84 Filed 07/12/21 Page 4 of 4 PageID# 387




solely on a judgment about the Defendant’s criminal character or wicked disposition.”

United States v. Sterling, 860 F.3d 233, 248 (4th Cir. 2017).

       WHEREFORE, for the forgoing reasons, the Defendant seeks exclusion of the

presentation of “other crimes” evidence.

                                    Respectfully submitted,

                                    KWASHIE SENAM ZILEVU
                                    By Counsel

                                     /s/ Christopher E. Brown        .
                                    Christopher E. Brown, Esq., VSB No.39852
                                    The Brown Firm PLLC
                                    526 King St., Suite 213
                                    Alexandria, Virginia 22314
                                    Phone: (703) 924-0023
                                    cbrown@brownfirmpllc.com


                                    /s/ Pleasant S. Brodnax, III     .
                                    Pleasant S. Brodnax, III, VSB No. 26477
                                    1701 Pennsylvania Avenue, NW, Suite 200
                                    Washington, D.C. 20006
                                    (202) 462-1100
                                    pleasant.brodnax@gmail.com



                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed by CM/ECF on the 12th day of July 2021,
with the Clerk of the Court using the CM/ECF system which will send a Notice of
Electronic Filing (NEF) to all counsel of record.



                                            /s/ Pleasant S. Brodnax, III
                                            Pleasant S. Brodnax, III
